 



Exhibit 10.1
Restricted Equity Purchase Agreement
THIS Restricted Equity Purchase Agreement (this “Agreement”) is made and entered
into as of April 2, 2007, between Innuity, Inc., a corporation organized and
existing under the laws of Utah, having an address of 8644 154th NE, Redmond, WA
98053 (the “Company”), and Mercatus & Partners, Limited (the “Purchaser”).
     WHEREAS, PURCHASER desires to purchase Shares of the Company; and
     WHEREAS, Company desires for Purchaser to purchase Shares of the Company.
     NOW, THEREFORE, subject to the terms and conditions set forth in this
Agreement, for good, valuable and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, now agree as follows:
ARTICLE I
INTRODUCTION AND DEFINITIONS
     This Agreement is entered into by the parties for purchase of equity shares
of the Company by the Purchaser. This is a delayed purchase transaction not an
immediate funding. The Company recognizes and agrees that the Purchaser shall
have up to thirty (30) days, as set forth in this Agreement to tender the
Purchase Price to the Company through the intermediary Custodian and Purchaser,
once the valuation and purchase of the shares is made in accordance with the
terms of this Agreement. The Company shall have the right to contact the
Custodian administrator for Purchaser account verification and for confirmation
of the share status, location and control. Purchaser shall have up to thirty
(30) days from the date of delivery of the Shares in the name of the Purchaser
to the Custodian to pay the Purchase Price.
     Certain Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
     “Affiliate” means, with respect to any Person, any Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.
     “Agreement” shall have the meaning set forth in the introductory paragraph
of this Agreement.
     “Attorney-in-fact” means the agent of the Purchaser or Designee, R. Matthew
Tullis. The attorney-in-fact, R. Matthew Tullis, has limited oversight authority
of the Purchaser and the Custodian to submit terms sheets, execute the Agreement
as well as oversight authority, verify share deposit, valuation process and
share transaction status.

1



--------------------------------------------------------------------------------



 



     “Business Day” means any day except Saturday, Sunday, any day which shall
be a legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other government actions to close.
     “Change of Control” means the acquisition, directly or indirectly, by any
Person of ownership of, or the power to direct the exercise of voting power with
respect to, a majority of the issued and outstanding voting shares of the
Company.
     “Closing” or “Closing Date” shall be the date of the payment by the
Purchaser of the Purchase Price.
     “Company” shall mean (Company) as set forth in the introductory paragraph.
     “Control Person” shall have the meaning set forth in Section 4.9(a)(i).
     “Custodian” means a financial institution that has the legal responsibility
for a customer’s securities. This implies management as well as safekeeping. The
Custodian for this Agreement is named in Schedule 1.
     “Default” means any event or condition which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.
     “Depository” means a company which holds securities deposited by others,
and where exchanges of these securities takes place.
     “Disclosure Documents” means the Company’s reports filed under the Exchange
Act with the SEC.
     “Event of Default” shall have the meaning set forth in Section 3.1(o).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Execution Date” means the date of this Agreement first written above.
     “Final Market Price” means the average of the last sale price for the
Common Stock of the Company as reported on the OTCBB Over-The-Counter
(OTC) listing service, for the ten (10) Business days immediately preceding the
Closing. Final Market Price shall be agreed to by the parties as evidenced by
the execution by both Company and Purchaser of the Funding Addendum Schedule 2,
which is made a part of this Agreement.
     “Final Purchase Price’” means the Final Market Price multiplied by the
Purchase Price Percentage.
     “Funding Addendum” Schedule 2 shall mean the instructions provided to
Purchaser by Company setting out the Final Market Price and directing how the
Purchase Price is to be remitted.
     “Indemnified Party” shall have the meaning set forth in Section 4.9(b).

2



--------------------------------------------------------------------------------



 



     “Indemnifying Party” shall have the meaning set forth in Section 4.9(b).
     “Losses” shall have the meaning set forth in Section 4.9(a)(i).

     “Material Adverse Effect” shall have the meaning set forth in
Section 3.1(a).
     “NASD” means the National Association of Securities Dealers, Inc.
     “NASDAQ” shall mean the Nasdaq Stock Market, Inc.®
     “Number of Shares” means the number of shares to be received by the
Custodian which is seven million four hundred thousand (7,400,000) shares.
     “OTCBB” shall mean the NASD over-the counter Bulletin Board.®
     “Person” means an individual or a corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind.
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
     “Purchase Price” shall have the meaning set forth in Article II.
     “Purchase Price Percentage” means forty five percent (45%).
     “Purchaser” shall have the meaning set forth in the introductory paragraph.
     “Reporting Issuer” means a company that is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act.
     “Required Approvals” shall have the meaning set forth in Section 3.1(g).
     “Securities” means the Common Stock and stock of any other class into which
such shares may hereafter have been reclassified or changed.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Shares” shall have the meaning set forth in Article II.
     “Subsidiaries” shall have the meaning set forth in Section 3.1(a).
     “Trading Day” means (a) a day on which the Common Stock is quoted on
NASDAQ, the OTCBB or the principal stock exchange on which the Common Stock has
been listed, or (b) if the Common Stock is not quoted on NASDAQ, the OTCBB or
any stock exchange.

3



--------------------------------------------------------------------------------



 



     “Transaction Documents” means this Agreement and all exhibits and schedules
hereto, and all other documents, instruments and writings required pursuant to
this Agreement.
     “U.S.” means the United States of America.
ARTICLE II
     The Purchaser hereby agrees to purchase 7,400,000 shares of the Common
Stock of the Company (the “Shares”). The Purchase Price to be paid by the
Purchaser shall be determined at Closing. The Purchase Price shall be the Final
Purchase Price as defined herein multiplied by the Number of Shares deposited
with the Custodian.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations, Warranties and Agreements of the Company. The Company
hereby makes the following representations and warranties to the Purchaser, all
of which shall survive the Closing:
      (a) Organization and Qualification. The Company is a publicly traded
corporation, duly incorporated, validly existing and in good standing under the
laws of the State of Utah, with the requisite corporate power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. The Company has no subsidiaries other than as set forth on
Schedule 3.1(a) attached hereto (collectively, the “Subsidiaries”). Each of the
Subsidiaries is a corporation, duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, with the full
corporate power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Each of the Company and the
Subsidiaries is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have a material adverse effect on
the results of operations, assets, prospects, or financial condition of the
Company and the Subsidiaries, taken as a whole (a “Material Adverse Effect”).
      (b) Authorization, Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated hereby and by each other Transaction Document and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby has
been duly authorized by all necessary action on the part of the Company. This
Agreement and each of the other Transaction Documents has been or will be duly
executed by the Company

4



--------------------------------------------------------------------------------



 



and when delivered in accordance with the terms hereof or thereafter will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.
      (c) Capitalization. The authorized, issued and outstanding capital stock
of the Company is set forth on Schedule 3.1(c). No shares of Common Stock are
entitled to preemptive or similar rights, nor is any holder of the Common Stock
entitled to preemptive or similar rights arising out of any agreement or
understanding with the Company by virtue of this Agreement. Except as disclosed
in Schedule 3.1(c), there are no outstanding options, warrants, scripts, rights
to subscribe to, registration rights, calls or commitments of any character
whatsoever relating to securities, rights or obligations convertible into or
exchangeable for, or giving any person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings, or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock. Neither the Company nor any Subsidiary
is in violation of any of the provisions of its Certificate of Incorporation,
bylaws or other charter documents.
      (d) Issuance of Securities. The Shares have been duly and validly
authorized for issuance, offer and sale pursuant to this Agreement and, when
issued and delivered as provided hereunder against payment in accordance with
the terms hereof, shall be valid and binding obligations of the Company
enforceable in accordance with their respective terms.
      (e) Use of Proceeds. The proceeds from the sale of shares shall be used by
the Company for payment of obligations and general working capital needs
consistent with financial budgets and approved from time to time by the Board of
Directors.
      (f) No Conflicts. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not and will not (i) conflict with or violate any provision of its
Certificate of Incorporation or bylaws (each as amended through the date hereof)
or (ii) be subject to obtaining any consents except those referred to in Section
3.1(f), conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or its Subsidiaries is subject (including, but not limited
to, those of other countries and the federal and state securities laws and
regulations), or by which any property or asset of the Company or its
Subsidiaries is bound or affected, except in the case of clause (ii), such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a

5



--------------------------------------------------------------------------------



 



Material Adverse Effect. The business of the Company and its Subsidiaries is not
being conducted in violation of any law, ordinance or regulation of any
governmental authority.
      (g) Consents and Approvals. Except as specifically set forth in Schedule
3.1(g), neither the Company nor any Subsidiary is required to obtain any
consent, waiver, authorization or order of, or make any filing or registration
with, any court or other federal, state, local or other governmental authority
or other Person in connection with the execution, delivery and performance by
the Company of this Agreement and each of the other Transaction Documents
(together with the consents, waivers, authorizations, orders, notices and
filings referred to herein or in Schedule 3.1(g), the “Required Approvals”).
      (h) Litigation; Proceedings. Except as specifically disclosed in Schedule
3.1(h), there is no action, suit, notice of violation, proceeding or
investigation pending or, to the best knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries or any of their
respective properties before or by any court, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign) which
(i) relates to or challenges the legality, validity or enforceability of any of
the Transaction Documents or the Shares, (ii) could, individually or in the
aggregate, have a Material Adverse Effect or (iii) could, individually or in the
aggregate, materially impair the ability of the Company to perform fully on a
timely basis its obligations under the Transaction Documents.
      (i) No Default or Violation. Except as set forth in Schedule 3.1(i)
hereto, neither the Company nor any Subsidiary (i) is in default under or in
violation of any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound, except such conflicts or defaults as do not have a Material Adverse
Effect, (ii) is in violation of any order of any court, arbitrator or
governmental body, except for such violations as do not have a Material Adverse
Effect, or (iii) is in violation of any statute, rule or regulation of any
governmental authority which could (individually or in the aggregate) adversely
affect the legality, validity or enforceability of this Agreement, have a
Material Adverse Effect or adversely impair the Company’s ability or obligation
to perform fully on a timely basis its obligations under this Agreement.
      (j) Disclosure Documents. The Disclosure Documents are accurate in all
material respects and do not contain any untrue statement of material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. Violation of this clause is and will be considered grounds for
default and could result in the termination of this Agreement.
      (k) Non-Registered Offering Neither the Company nor any Person acting on
its behalf has taken or will take any action (including, without limitation, any
offering of any securities of the Company under circumstances which would
require the integration of such offering with the offering of the Shares under
the Securities Act) which might subject the offering, issuance or sale of the
Shares to the registration requirements of Section 5 of the Securities Act.

6



--------------------------------------------------------------------------------



 



      (l) Registration Rights. The Company agrees: (1) to instruct and require
its transfer agent to remove the restrictive legend upon the request of
Purchaser if the Shares are eligible for resale under Rule 144(k) promulgated
under the Securities Act or if the resale of the Shares has been registered
under the Securities Act; (2) there will be no trading by affiliates of the
Company (as defined in the Securities Act) within thirty (30) days of the
Closing; or (3) there will be no selling by affiliates of the Company during the
fifteen (15) months subsequent to the date of Closing or three (3) months
following the registration of Purchaser shares, whichever is sooner. The Company
covenants and agrees that, in the event the Purchaser is deemed to be an
“affiliate” of the Company pursuant to the Securities Act, as of or at any time
subsequent to the second anniversary of the Closing Date, the Company will,
within 120 days of the Company’s receipt of the Purchaser’s request, file a
registration statement with the SEC to register for immediate resale pursuant to
the Securities Act all Shares then held by the Purchaser (including any shares
of common stock issuable upon conversion of the Shares then held by the
Purchaser) (the “Registrable Securities”). The Company shall use its best
efforts to cause such registration statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof. The Company
shall use its reasonable commercial efforts to keep such registration statement
continuously effective under the Securities Act until the date which is the
earlier date of when (i) all Registrable Securities have been sold, or (ii) all
Registrable Securities covered by such registration statement may be sold
immediately without registration under the Securities Act and without volume
restrictions pursuant to Rule 144(k). The Company shall pay all expenses of such
registration, including registration and filing fees, “blue sky” fees and
expenses and fees and expenses of counsel to the Company and one counsel to the
Purchaser. All selling commissions applicable to the sale of Registrable
Securities, including any fees and disbursements of any special counsel to the
Purchaser beyond those included above, shall not be the responsibility of the
Company. The Company and the Purchaser agree that the determination of the
Purchaser’s status as an “affiliate” will be made by counsel to the Purchaser in
good faith after consultation with counsel to the Company.
      (m) Regulation S. Neither the Company nor any affiliate or any person
acting on the Company’s behalf, has made or is aware of any “directed selling
efforts” in the United States, which is defined in Regulation S to be any
activity undertaken for the purpose of, or that could reasonably be expected to
have the effect of, conditioning the market in the United States for any of the
Shares being purchased hereby.
      (n) Due Diligence. The Company agrees to cooperate with the Purchaser and
provide access to the Company’s books and records so that the Purchase is able
to conduct a due diligence review of the Company and its business. The Purchaser
shall have up to thirty (30) days following execution of this Agreement to
conduct such due diligence review.
      (o) Material Misrepresentations. The Company agrees that all materials and
information it discloses or otherwise provides to the Purchaser relating to this
Agreement and the transactions contemplated pursuant to this Agreement are

7



--------------------------------------------------------------------------------



 



accurate in all material respects and do not contain any untrue statement of
material fact or omit to state any material face necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. Violation of this clause is and will be considered an
event of default permitting the Purchaser to terminate the Agreement
immediately.
      (p) Company Funding Agent. In the event the Company has any agreement for
compensation with any party to raise the funds on behalf of the Company
(“Company Funding Agent Agreement”), the Company will disclose the terms of that
Company Funding Agent Agreement to Purchaser prior to the execution of this
Agreement. Following the execution of this Agreement, the Attorney-in-Fact shall
be the Company contact for all information relating to the status of funding,
location of Shares, settlement of the payment of the Purchase Price and any
other information requests of the Company. Notwithstanding the above, in the
event the Purchase Price is not paid as required herein, the Company may
directly contact the Attorney-in-Fact to provide the Company notice of demand
for the return of the Shares.
The Purchaser acknowledges and agrees that the Company makes no representation
or warranty with respect to the transactions contemplated hereby other than
those specifically set forth in this Section 3.1.
     3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:
      (a) Organization; Authority. The Purchaser is a corporation, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation with the requisite power and authority to enter
into and to consummate the transactions contemplated hereby and by the other
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The acquisition of the Shares to be purchased by the Purchaser
hereunder has been duly authorized by all necessary action on the part of the
Purchaser. This Agreement has been duly executed and delivered by the Purchaser
and constitutes the valid and legally binding obligation of the Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to, or affecting generally
the enforcement of, creditors rights and remedies or by other general principles
of equity.
      (b) Investment Intent. The Purchaser is acquiring the Shares to be
purchased by it hereunder, for its own account for investment purposes only and
not with a view to or for distributing or reselling such Shares, or any part
thereof or interest therein. Purchaser’s right, subject to the provisions of
this Agreement, to sell or otherwise dispose of all or any part of such Shares
shall be in compliance with applicable federal and state securities laws.
      (c) Experience of Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of

8



--------------------------------------------------------------------------------



 



an investment in the Shares to be acquired by it hereunder, and has so evaluated
the merits and risks of such investment.
      (d) Ability of Purchaser to Bear Risk of Investment. The Purchaser is able
to bear the economic risk of an investment in the Shares to be acquired by it
hereunder and, at the present time, is able to afford a complete loss of such
investment.
      (e) Reliance. The Purchaser understands and acknowledges that (i) the
Shares being offered and sold to it hereunder are being offered and sold without
registration under the Securities Act in a private placement that is exempt from
the registration provisions of the Securities Act under Section 4(2) of the
Securities Act and (ii) the availability of such exemption depends in part on,
and that the Company will rely upon the accuracy and truthfulness of, the
foregoing representations and such Purchaser hereby consents to such reliance.
      (f) Regulation S. Purchaser understands and acknowledges that (A) the
Shares have not been registered under the Securities Act, are being sold in
reliance upon an exemption from registration afforded by Regulation S; and that
such Shares have not been registered with any state securities commission or
authority; (B) pursuant to the requirements of Regulation S, the Shares may not
be transferred, sold or otherwise exchanged unless in compliance with the
provisions of Regulation S and/or pursuant to registration under the Securities
Act, or pursuant to an available exemption hereunder; and (C) Purchaser is under
no obligation to register the Shares under the Securities Act or any state
securities law, or to take any action to make any exemption from any such
registration provisions available except as agreed in Section 3.1 (c) above.
     Purchaser is not a U.S. person and is not acquiring the Shares for the
account of any U.S. person; (B) no director or executive officer of Purchaser is
a national or citizen of the United States; and (C) it is not otherwise deemed
to be a “U.S. Person” within the meaning of Regulation S.
     Purchaser was not formed specifically for the purpose of acquiring the
Shares purchased pursuant to this Agreement.
     Purchaser is purchasing the Shares for its own account and risk and not for
the account or benefit of a U.S. Person as defined in Regulation S and no other
person has any interest in or participation in the Shares or any right, option,
security interest, pledge or other interest in or to the Shares. Purchaser
understands, acknowledges and agrees that it must bear the economic risk of its
investment in the Shares for an indefinite period of time and that prior to any
such offer or sale, the Company may require, as a condition to effecting a
transfer of the Shares, an opinion of counsel, acceptable to the Company, as to
the registration or exemption therefrom under the Securities Act and any state
securities acts, if applicable.
     Purchaser will, after the expiration of the Restricted Period, as set forth
under Regulation S Rule 903(b) (3) (iii) (A), offer, sell, pledge or otherwise
transfer the Shares only in accordance with Regulation S, or pursuant to an
available exemption under the Securities Act and, in any case, in accordance
with applicable state securities laws or following the effective date of a
Registration of the Shares by the Company. The transactions contemplated

9



--------------------------------------------------------------------------------



 



by this Agreement have neither been pre-arranged with a purchaser who is in the
U.S. or who is a U.S. Person, nor are they part of a plan or scheme to evade the
registration provisions of the United States federal securities laws.
     The offer leading to the sale evidenced hereby was made in an “offshore
transaction.” For purposes of Regulation S, Purchaser understands that an
“offshore transaction” as defined under Regulation S is any offer or sale not
made to a person in the United States and either (A) at the time the buy order
is originated, the purchaser is outside the United States, or the seller or any
person acting on his behalf reasonably believes that the purchaser is outside
the United States; or (B) for purposes of (1) Rule 903 of Regulation S, the
transaction is executed in, or on or through a physical trading floor of an
established foreign exchange that is located outside the United States or
(2) Rule 904 of Regulation S, the transaction is executed in, on or through the
facilities of a designated offshore securities market, and neither the seller
nor any person acting on its behalf knows that the transaction has been
prearranged with a buyer in the U.S.
     Neither the Purchaser nor any affiliate or any person acting on the
Purchaser’s behalf, has made or is aware of any “directed selling efforts” in
the United States, which is defined in Regulation S to be any activity
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for any of the Shares
being purchased hereby.
     Purchaser understands that the Company is the seller of the Shares which
are the subject of this Agreement, and that, for purpose of Regulation S, a
“distributor” is any underwriter, dealer or other person who participates,
pursuant to a contractual arrangement, in the distribution of securities offered
or sold in reliance on Regulation S and that an “affiliate” is any partner,
officer, director or any person directly or indirectly controlling, controlled
by or under common control with any person in question. Purchaser agrees that
Purchaser will not, during the Restricted Period set forth under
Rule 903(b)(iii)(A), act as a distributor, either directly or through any
affiliate, nor shall it sell, transfer, hypothecate or otherwise convey the
Shares other than to a non-U.S. Person.
     Purchaser acknowledges that the Shares will bear a legend in the following
form:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION. ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY.
The Company acknowledges and agrees that the Purchaser makes no representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in this Section 3.2.

10



--------------------------------------------------------------------------------



 



ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1 Manner of Sale. The Shares are being issued pursuant to Section 4(2) of
the Securities Act, and Rule 506 of Regulation D and Regulation S thereunder.
     4.2 Non-Shorting. Purchaser agrees to not engage in short sales of the
Shares nor has it engaged in short sales of the Shares.
     4.3 Notice of Certain Events. For so long as the Purchaser shall own any
Shares, the Company shall, on a continuing basis, (i) advise the Purchaser
promptly after obtaining knowledge of, and, if requested by the Purchaser,
confirm such advice in writing, of the issuance by any state securities
commission of any stop order suspending the qualification or exemption from
qualification of the Shares, for offering or sale in any jurisdiction, or the
initiation of any proceeding for such purpose by any state securities commission
or other regulatory authority, (ii) use its best efforts to prevent the issuance
of any stop order or order suspending the qualification or exemption from
qualification of the Shares under any state securities or Blue Sky laws, and
(iii) if at any time any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Shares under any such laws, use its best efforts to obtain
the withdrawal or lifting of such order at the earliest possible time. For so
long as the Purchaser shall own any Shares and during any period in which the
Company has not filed all forms, reports and documents required to be filed by
it with the SEC, the Company shall advise the Purchaser promptly after obtain
knowledge of any event that makes any statement of a material fact made by the
Company in Section 3.1 or in the Disclosure Documents untrue or that requires
the making of any additions to or changes in Section 3.1 or in the Disclosure
Documents in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading.
     4.4 Blue Sky Laws. The Company shall cooperate with the Purchaser in
connection with the exemption from registration of the Shares under the
securities or Blue Sky laws of such jurisdictions as the Purchaser may request;
provided, however, that neither the Company nor its Subsidiaries shall be
required in connection therewith to qualify as a foreign corporation where they
are not now so qualified. The Company agrees that it will execute all necessary
documents and pay all necessary state filing or notice fees to enable the
Company to sell the Shares to the Purchaser.
     4.5 Integration. The Company shall ensure that no Affiliate shall sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Shares in a manner that would require
the registration under the Securities Act of the sale of the Shares to the
Purchaser.
     4.6 Furnishing of Rule 144 Materials. The Company shall, for so long as any
of the Shares remain outstanding and during any period in which the Company is
not subject to Section 13 or 15(d) of the Exchange Act, make available to any
registered holder of the Shares (“Holder” or “Holders”) in connection with any
sale thereof and any prospective purchaser of such Shares from such Person, such
information in accordance with Rule 144 or

11



--------------------------------------------------------------------------------



 



Regulation S as promulgated under the Securities Act as is required to sell the
Shares under Rule 144 promulgated under the Securities Act.
     4.7 Solicitation Materials. The Company shall not (i) distribute any
offering materials in connection with the offering and sale of the Shares other
than the Disclosure Documents and any amendments and supplements thereto
prepared in compliance herewith or (ii) solicit any offer to buy or sell the
Shares or, if applicable, by means of any form of general solicitation or
advertising.
     4.8 Listing of Common Stock. If the Common Stock is or shall become listed
on the OTCBB or on another exchange, the Company shall (a) use its best efforts
to maintain the listing of its Common Stock on the OTCBB or such other exchange
on which the Common Stock is then listed until two (2) years from the date
hereof, and (b) shall provide to the Purchaser evidence of such listing.
     4.9 Indemnification.
      (a) Indemnification
         (i) The Company shall, notwithstanding termination of this Agreement
and without limitation as to time, indemnify and hold harmless the Purchaser and
its officers, directors, agents, employees and affiliates, each Person who
controls or the Purchaser (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) (each such Person, a “Control Person”)
and the officers, directors, agents, employees and affiliates of each such
Control Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, costs of preparation and attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of, or relating to, a breach
or breaches of any representation, warranty, covenant or agreement by the
Company under this Agreement or any other Transaction Document.
         (ii) The Purchaser shall, notwithstanding termination of this Agreement
and without limitation as to time, indemnify and hold harmless the Company, its
officers, directors, agents and employees, each Control Person and the officers,
directors, agents and employees of each Control Person, to the fullest extent
permitted by application law, from and against any and all Losses, as incurred,
arising out of, or relating to, a breach or breaches of any representation,
warranty, covenant or agreement by the Purchaser under this Agreement or any
other Transaction Document.
      (b) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party promptly shall notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally

12



--------------------------------------------------------------------------------



 



determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.
     An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense of the
claim against the Indemnified Party but will retain the right to control the
overall Proceedings out of which the claim arose and such counsel employed by
the Indemnified Party shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
affected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
     All fees and expenses of the Indemnified Party to which the Indemnified
Party is entitled hereunder (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten (10) Business Days of written notice
thereof to the Indemnifying Party.
     No right of indemnification under this Section shall be available as to a
particular Indemnified Party if there is a non-appealable final judicial
determination that such Losses arise solely out of the negligence or bad faith
of such Indemnified Party in performing the obligations of such Indemnified
Party under this Agreement or a breach by such Indemnified Party of its
obligations under this Agreement.
      (c) Contribution. If a claim for indemnification under this Section is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless for any Losses in respect of which this Section would apply by
its terms (other than by reason of exceptions provided in this Section), then
each Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses in such proportion as is appropriate to reflect the relative
benefits received by the Indemnifying Party on the one hand and the Indemnified
Party on the other and the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions or omissions that resulted in
such

13



--------------------------------------------------------------------------------



 



Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether there was a judicial determination
that such Losses arise in part out of the negligence or bad faith of the
Indemnified Party in performing the obligations of such Indemnified Party under
this Agreement or the Indemnified Party’s breach of its obligations under this
Agreement. The amount paid or payable by a party as a result of any Losses shall
be deemed to include any attorneys’ or other fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party.
      (d) Non-Exclusivity. The indemnity and contribution agreements contained
in this Section are in addition to any obligation or liability that the
Indemnifying Parties may have to the Indemnified Parties.
ARTICLE V
MISCELLANEOUS
     5.1 Fees and Expenses. Except as set forth in this Agreement, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all stamp and other taxes and duties levied in connection
with the issuance of the Shares (and, upon conversion or exercise thereof, the
Shares) pursuant hereto. The Purchaser shall be responsible for any taxes
payable by the Purchaser that may arise as a result of the investment hereunder
or the transactions contemplated by this Agreement or any other Transaction
Document. The Company shall pay all costs, expenses, fees and all taxes incident
to and in connection with: (A) the issuance and delivery of the Shares, (B) the
exemption from registration of the Shares for offer and sale to the Purchaser
under the securities or Blue Sky laws of the applicable jurisdictions, (C) the
preparation of certificates for the Shares (including, without limitation,
printing and engraving thereof), and (D) all fees and expenses of counsel and
accountants of the Company. The Company shall pay to Purchaser the fees which
are defined in the Schedule 1(a) executed by the Company and Purchaser, said
payments to be remitted upon the execution of this Agreement or paid from the
gross proceeds due the Company at time of payment of the Purchase Price to the
Company.
     5.2 Entire Agreement. This Agreement, together with all of the Exhibits and
Schedules annexed hereto, and any other Transaction Document contains the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters. This Agreement shall be deemed to have been drafted and
negotiated by both parties hereto and no presumptions as to interpretation,
construction or enforceability shall be made by or against either party in such
regard.

14



--------------------------------------------------------------------------------



 



     5.3 Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
(a) when delivered to the address designated below by hand or by nationally
recognized overnight courier services (costs prepaid); or (b) upon facsimile
transmission (with written transmission confirmation report) at the number
designated below (if delivered on a Business Day during normal business hours
where such notice is to be received), or the first Business Day following such
delivery (if delivered other than on a Business Day during normal business hours
where such notice is to be received) whichever shall first occur. The addresses
for such communications shall be:

     
If to the Company:
  Innuity, Inc.
 
  8644 154th Avenue NE
 
  Redmond, WA 98052
 
  Attn: President
 
  Fax: (425) 497-9909
 
   
With copies to:
  DLA Piper US LLP
 
  701 Fifth Avenue, Suite 7000
 
  Seattle, WA 98104
 
  Attn: Michael Hutchings
 
  Fax: (206) 839-4801
 
   
If to the Purchaser:
  Mercatus & Partners, Limited
 
  c/o R. Matthew Tullis
 
  115 Mauldin Dr
 
  Alpharetta, GA 30004
 
  Fax: (678) 240-9069
 
   
With copies to:
  Mercatus & Partners, Limited
 
  c/o Cary Masi
 
  115 Mauldin Dr.
 
  Alpharetta, GA 30004
 
  Fax: (678) 240-9069
 
   
 
  Parscale & Associates
 
  c/o Dwight Parscale
 
  25920 Stone Canyon
 
  San Antonio, TX 78260
 
  Fax: (830)-438-7938
 
   
 
  Waterford Law Group
 
  c/o Kurt V. Beasley
 
  112 Westwood Place
 
  Suite 200
 
  Brentwood, TN 37027

     5.4 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
both

15



--------------------------------------------------------------------------------



 



the Company and the Purchaser, or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right accruing to it thereafter.
     5.5 Headings. The headings herein are for convenience only, do not
constitute part of this Agreement and shall not be deemed to limit or affect any
of the provisions hereof.
     5.6 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. The assignment by a party of this Agreement or any rights hereunder
shall not affect the obligations of such party under this Agreement.
     5.7 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
     5.8 Governing Law; Venue; Service of Process. The parties hereto
acknowledge that the transactions contemplated by this Agreement and the
exhibits hereto bear a reasonable relation to the State of New York. The parties
hereto agree that the internal laws of the State of New York shall govern this
Agreement and the exhibits hereto, including, but not limited to, all issues
related to usury. Any action to enforce the terms of this Agreement or any of
its exhibits, or any other Transaction Document shall be brought exclusively in
the state and/or federal courts situate in the County and State of New York.
Service of process in any action by the Purchaser to enforce the terms of this
Agreement may be made by serving a copy of the summons and complaint, in
addition to any other relevant documents, by commercial overnight courier to the
Company at its principal address set forth in this Agreement.
     5.9 Survival. The representations and warranties of the Company and the
Purchaser contained in this agreement shall survive the Closing. The provisions
contained in Sections 4.9 (Indemnification), 5.1 (Fees and Expenses), 5.11
(Publicity), 5.13 (Limitation of Remedies), and 5.15 (Delivery of Purchase Price
and Recall of Shares) shall survive termination of this Agreement.
     5.10 Counterpart Signatures. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.
     5.11 Publicity. The Company and the Purchaser shall consult with each other
in issuing any press releases or otherwise making public statements with respect
to the transactions contemplated hereby and neither party shall issue any such
press release or otherwise make any such public statement without the prior
written consent of the other, which consent shall not be unreasonably withheld
or delayed; unless counsel for the

16



--------------------------------------------------------------------------------



 



disclosing party deems such public statement to be required by applicable
federal and/or state securities laws. The Company shall provide the Purchaser
with a copy of its intended communication or filing prior to making it public
and giving Purchaser sufficient time to discuss it with the Company. Except as
otherwise required by applicable law or regulation, the Company will not
disclose to any third party (excluding its legal counsel, accountants and
representatives) the names of the Purchaser.
     5.12 Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefore, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.
     5.13 Limitation of Remedies. With respect to claims by the Company or any
person acting by or through the Company, or by the Purchaser or any person
acting through the Purchaser, for remedies at law or at equity relating to or
arising out of a breach of this Agreement, liability, if any, shall, in no
event, include loss of profits or incidental, indirect, exemplary, punitive,
special or consequential damages of any kind. The sole remedy for both parties
under this Agreement shall be the return of the Shares in accordance with
Section 5.15. Request by Company for return of Shares subsequent to the timeline
set forth in 5.15 must be requested in writing pursuant to 5.3.
     5.14 Delivery of Securities. The Company shall deliver the Shares directly
to the Custodian, in Purchaser’s name, within five days of the execution of this
Agreement in accordance with the directions provided in Schedule 1.
     5.15 Delivery of Purchase Price and Recall of Shares. The Purchaser shall,
within thirty (30) days following the delivery of the Shares to the Custodian,
subject to the execution of Schedule 2 by both Company and Purchaser, pay the
Purchase Price to the Company via wire transfer to the directed wire transfer
bank and account as specified in the Funding Addendum Schedule 2 which is
attached hereto.
If the Purchase Price is not received by the Company within thirty (30) days of
the delivery of the Shares to the Custodian in the name of the Purchaser, the
Company may, at its discretion, demand recall of the Shares, issue or cause to
be issued a stop transfer order or other order impeding the sale and delivery of
any of the Shares, and terminate this Agreement. The Company may recall the
Shares by providing notice to the Purchaser pursuant to Section 5.3. If the
Company recalls the Shares, the Purchaser will use its best efforts, and will
use its best efforts to cause the Custodian to, transmit and deliver the Shares
to the Company within 20 days following the deliver of the recall notice
pursuant to Section 5.3.
     5.16. Delivery of Opinion of Counsel. The Company hereby agrees that it
hereby binds itself, if requested in writing to the aforementioned address of
the Company, by the Purchaser or their designate or assignee, that it shall
deliver, within five (5) days of such demand, an opinion of counsel regarding
the transferability or status of the Shares; provided, however, that if the
Company’s counsel requires additional information or representations from or
with respect to the Purchaser and/or its designate or assignee, then such
opinion shall

17



--------------------------------------------------------------------------------



 



not be required until five (5) days following the delivery of such additional
information or representations.
     5.17. Duty for Due Diligence. The Company hereby agrees that it, and on
behalf, its transfer agent, and any accessed management of the Company by the
Purchaser or designee banks or purchasers shall cooperate in the verification of
the originating nature of the Shares, the restriction period of the Shares, and
the transferability of the Shares during the due diligence period of the Shares
involved in this transaction. Such failure of information to said parties is
acknowledged as grounds for rejections by the Purchaser or their designees or
assignees as described above.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first indicated above.

            Company
      By:   /s/  John R. Wall         Name:  John R. Wall        Title:  CEO   
    Purchaser:
Mercatus & Partners, Limited
      By:   /s/ Matthew Tullis         R. Matthew Tullis POA on behalf of       
Mercatus & Partners, Limited     

19



--------------------------------------------------------------------------------



 



SCHEDULE 1

     
 
   
Purchaser information:
  Mercatus & Partners Limited
 
  Attention: Dr. Stefano Cevolo
 
  Via S. Roberto Bellarmino #4
 
  00142 Roma, Italy
 
   
Corporate information:
   
 
   
Company Number:
  04500047
Incorporated on:
  31/07/2002
Company Name:
  Mercatus & Partners Limited
Registered Office:
  54 Dukes Wood Drive
 
  Gerrards Cross
 
  Buckinghamshire SL9 7LR
Company Type:
  Private Limited Company
Country of Origin:
  United Kingdom
 
   
Issue certificate in:
  Antares Trading Fund Mercatech SP
 
   
 
   
Custodian:
  Maximum Financial Investment Group
 
  Attention: Gregory Barton
 
  50 Broad Street
 
  Suite 1402
 
  New York, NY 10004
 
  Phone: 646-292-2928
 
   
Depository:
  Penson Financial Services, Inc.
 
  1700 Pacific Avenue
 
  Suite 1400
 
  Dallas, Texas 75201

THE SECURITIES REPRESENTED IN THIS AGREEMENT ARE OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION. ACCORDINGLY, THE SECURITIES REPRESENTED HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) AND
MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH REGULATION S, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT, THE AVAILABILITY OF WHICH IS TO BE
ESTABLISHED TO THE SATISFACTION OF THE COMPANY.





--------------------------------------------------------------------------------



 



Schedule 1(a)

     
 
   
Structuring Fee:
  The Company will pay to the Investor or its assigns Structuring Fee of
Twenty-Five Thousand Dollars ($25,000). The fee shall be payable on the Closing
Date.
 
   
Due Diligence Fee:
  The Company will pay to the Investor or its assigns Due Diligence Fee of
Twenty Thousand Dollars ($20,000). The fee shall be payable on the Closing Date.
 
   
Administration Fee:
  The Company will pay to the Investor or its assigns a Administration Fee of
Fifteen Thousand Dollars ($15,000). The fee shall be payable on the Closing
Date.
 
   
Good Faith Deposit:
  A good faith non-refundable deposit of Fifteen Thousand Dollars ($15,000) is
payable to the Investor or its assigns upon acceptance of this Term Sheet. The
deposit will be credited against Transaction Fees at Closing.





--------------------------------------------------------------------------------



 



Schedule 2
This Funding Schedule (hereinafter “Schedule 2”) is entered into on
                                                            , 2007 between
Mercatus & Partners LTD (“Purchaser”), and
                                                                               
(“Company”). This Addendum is attached to and made a part of the Restricted
Equity Purchase Agreement (“Agreement”), dated
                                        2007 and is incorporated therein by
reference. Unless otherwise defined herein, all capitalized terms shall have the
meanings given them in the Agreement.
Stock purchase description and values as of the date of Funding:

         
1.
  Final Market Price:   The average of the last sale price for the Common Shares
of the Company as reported on the OTCBB Over-The-Counter (OTC) listing service,
for the ten (10) Business days immediately preceding this Closing is
$                     per share.
 
       
2.
  Total share value   $                                        
 
       
3.
  Discount:                                           .0%
 
       
4.
  Gross Purchase price:   $                                        
 
       
5.
  Less Fees:   $                                        
 
       
6.
  Net Purchase Price:   $                                        

7. Representations and Warranties. Company hereby represents and warrants that
all of the representations and warranties made by Company in the Restricted
Equity Purchase Agreement are true and accurate as if made as of the date
hereof.

1



--------------------------------------------------------------------------------



 



8. Wiring Instructions

             
Company Name:
     
   
Funding Date:
         
Stock Symbol:
         
Net Purchase Price:
         
Name on Account:
         
Name of Bank:
         
Company Account Number:
         
ABA Routing Number:
         
International Swift Code:
         
Bank Contact Name:
         
Bank Address:
         
Bank Telephone Number:
         

Additional Notes: In this space, please add any notes, clarifications, or other
information of which Company feels Mercatus should be aware. Attach a separate
sheet if necessary.

       
 
   
 
   
Mercatus & Partners Limited
  Company Name
 
     
 
     
 
   
R. Mathew Tullis
     
 
  [Name]:
 
     
As Power Of Attorney
     
 
  [Title]:
 
     

2